NO. 07-06-0098-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                     JUNE 22, 2006

                         ______________________________


                        ROSALINDA MARTINEZ, APPELLANT

                                           V.

    BAKER LAND MANAGEMENT D/B/A LAKEVIEW APARTMENTS, APPELLEE


                       _________________________________

           FROM COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

           NO. 94,264-1; HONORABLE W.F. “CORKY” ROBERTS, JUDGE

                        _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Proceeding pro se and in forma pauperis, appellant Rosalinda Martinez perfected

this appeal from the trial court’s judgment in favor of appellee Baker Land Management

d/b/a Lakeview Apartments in its forcible detainer action. The clerk’s record was filed on

March 29, 2006, and by letter dated March 30, 2006, Martinez was notified of the filing.
The letter was returned by the United States Post Office with a designation on the

envelope indicating “Return to Sender, Attempted -- Not Known, Unable to Forward.”

Efforts by the Clerk of this Court to obtain a current address for Martinez proved

unsuccessful. The deadline for filing Martinez’s brief expired on May 1, 2006. By letter

dated June 8, 2006, the Court sua sponte granted an extension in which to file the brief to

June 19, 2006, indicating that failure to do so might result in dismissal for want of

prosecution. That notice was also returned as undeliverable.


       Accordingly, the appeal is dismissed for want of prosecution. See Tex. R. App. P.

42.3(b).


                                         Don H. Reavis
                                           Justice




                                            2